IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                           NOS. WR-79,568-02 AND WR-79,568-03


                       EX PARTE NATHAN L. GOODWIN, Applicant


               ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. 10CR1699-83-1 AND 10CR1700-83-1
           IN THE 212TH DISTRICT COURT FROM GALVESTON COUNTY


       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and felon possessing a firearm and was sentenced to concurrent terms of seventy-five and

fifty years in prison, respectively. The Fourteenth Court of Appeals affirmed the convictions.

Goodwin v State, Nos. 14-12-00274-CR and 14-12-00275-CR (Tex. App.—Houston [14th Dist.]

Mar. 12, 2013).

       Applicant contends that he was denied his right, through no fault of his own, to pursue pro

se petitions for discretionary review in this Court after his convictions were affirmed by the

Fourteenth Court of Appeals. The trial court recommends that relief be granted, and the writ record
                                                                                                  -2-

supports the recommendation. See Ex parte Wilson, 956 S.W.2d 25, 26 -27 (Tex. Crim. App. 1997);

Ex parte Crow, 180 S.W.3d 135, 138-39 (Tex. Crim. App. 2005).

       Applicant is entitled to the opportunity to file out-of-time petitions for discretionary review

of the judgments of the Fourteenth Court of Appeals in Cause Nos. 14-12-00274-CR and 14-12-

00275-CR that affirmed his conviction in Cause Nos. 10CR1699 and 10CR1700 from the 212th

District Court of Galveston County. Applicant shall file his petitions for discretionary review with

this Court within 30 days of the date on which this Court’s mandate issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: October 30, 2013
Do not publish